Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 1 of 20 Pageid#: 241


                                                                                         5/29/2020
                     IN THE UNITED STATES DISTRICT COURT
                                                                                      s/ J. Vasquez
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                            HARRISONBURG DIVISION

 NICOLE LAPORTE,                            )
                                            )        Civil Action No. 5:19-cv-000073
        Plaintiff,                          )
                                            )
 v.                                         )
                                            )
 MIDLAND FUNDING LLC,                       )
 et al.,                                    )        By: Hon. Michael F. Urbanski
                                            )        Chief United States District Judge
        Defendant.                          )

                               MEMORANDUM OPINION

        This matter is before the court on defendant Mitchell Rubenstein and Associates PC’s

 (“MRA”) motion to dismiss the amended complaint. ECF No. 25. Plaintiff Nicole Laporte

 responded, ECF No. 30, and MRA replied, ECF No. 35. Court heard arguments on the issue

 telephonically on March 24, 2020 and directed the parties to file supplemental briefing on two

 issues: (1) whether the Federal Debt Collection Practices Act (“FDCPA”) applies to

 representations made about future conduct, and (2) whether the court should look to state

 common law in addressing the sufficiency of the complaint. The parties subsequently

 submitted supplemental briefs, and the matter is ripe for resolution. The court GRANTS in

 part and DENIES in part MRA’s motion to dismiss for the following reasons.

                                                I.

        This case arises out of a debt dispute. Neither party contests that Laporte owed

 Citibank, NA a debt of $1,740.66. Am. Compl., ECF No. 20, at 2; Wage Garnishment Notice,

 ECF No. 30-5. Citibank retained the services of Midland Funding, LLC (“Midland”), a debt

 collection agency, who in turn employed the services of MRA to file a suit in Frederick County,
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 2 of 20 Pageid#: 242




 Virginia against Laporte to collect the debt. Am. Compl., ECF No. 20, at 2. MRA and Midland

 obtained a default judgment in Frederick County state court against Laporte in 2016.

        On February 19, 2019, MRA communicated to Laporte that if she made a payment of

 $1,663.66 by February 22, 2019, then she would be released from her Citibank debt

 obligations. Id. Specifically, a Client Services Representative from MRA stated “Upon receipt

 of $1,663.66 in this office on or before February 22, 2019, you will be released from further

 obligation in the above-referenced matter, and your account will be marked as paid in full.”

 ECF No. 20-1. Laporte alleges that based on this representation, she sent a cashier’s check by

 overnight mail to MRA on February 19, 2019 and that it was delivered on February 20, 2019.

 Am. Compl., ECF No. 20, at 3.

        Despite this payment, which defendants do not dispute, Laporte received a notice on

 February 26, 2019, indicating that her wages would be garnished until the full debt amount

 was satisfied and that she would be required to pay an administrative processing fee. Id. Upon

 information and belief, Laporte alleges that MRA served a Writ of Garnishment on her

 employer sometime after her payment. At this point, Laporte alleges she contacted defendants

 and demanded they stop the garnishment. Id. She claims that defendants acknowledged that

 although the debt had been fully satisfied, they had not filed a Notice of Satisfaction with

 Frederick County Court. Id., at 4. She further claims that defendants represented that they

 would cease the garnishment and file the necessary documents in state court. Id. However, on

 March 7 and March 14, 2019, Laporte’s wages are again garnished. Id. Defendants finally file

 a Notice of Satisfaction with the state court in Frederick County on March 18, 2019, as

 evidenced by a file stamp on that date. Id. at 5.


                                                 2
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 3 of 20 Pageid#: 243




        Laporte claims defendants continued to attempt to collect, and did indeed actually

 collect, additional funds from her after she settled her account. Laporte claims that, due to the

 unanticipated wage garnishment on top of her initial payment of the requested amount via

 cashier’s check, she has “actual damages in the form of loss of access to her funds, lost wages,

 and emotional distress, including humiliation and embarrassment.” Id. She alleges in Count

 One that defendants violated the FDCPA prohibition on deceptive representations or means

 in the course of collection activities as well as its prohibition on unfair or unconscionable

 collection practices. Id. at 6-7. Further, she alleges that defendants abused the state judicial

 system and the wage garnishment process in violation of state common law. Id. at 8-9. She

 requests actual damages, statutory damages, punitive damages, attorney’s fees, and such other

 and further relief as may be necessary, just, and proper. Id. at 10.

                                                II.

        MRA seeks to dismiss the amended complaint in full, alleging that it fails to state a

 claim. A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests the sufficiency of the

 complaint. Edwards v. City of Goldsboro, 178 F.3d 231, 243 (4th Cir. 1999). To survive a

 motion to dismiss, “a complaint must contain sufficient factual matter, accepted as true, to

 state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662 (2009)

 (quotation omitted). “A claim has facial plausibility when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the defendant is liable for the

 misconduct alleged.” Id. “But where the well-pleaded facts do not permit the court to infer

 more than the mere possibility of misconduct, the complaint has alleged—but it has not

 “shown”—that the pleader is entitled to relief.” Id. at 1950; see also Simmons v. United Mortg.


                                                 3
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 4 of 20 Pageid#: 244




 & Loan Invest, 634 F.3d 754, 768 (4th Cir. 2011) (“On a Rule 12(b)(6) motion, a complaint

 must be dismissed if it does not allege enough facts to state a claim to relief that is plausible

 on its face.”) (quotation and emphasis omitted).

        A court must consider all well-pleaded allegations in a complaint as true, see Albright

 v. Oliver, 510 U.S. 266, 268 (1994), and must construe factual allegations in the light most

 favorable to the plaintiff. See Lambeth v. Bd. of Comm’rs, 407 F.3d 266, 268 (4th Cir. 2005).

 Nevertheless, a court is not required to accept as true “a legal conclusion couched as a factual

 allegation,” Papasan v. Allain, 478 U.S. 265, 286 (1986), conclusory allegations devoid of any

 reference to actual events, see United Black Firefighters v. Hirst, 604 F.2d 844, 847 (4th Cir.

 1979), or “allegations that are merely conclusory, unwarranted deductions of fact or

 unreasonable inferences.” Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (internal

 quotation marks omitted). “‘Thus, in reviewing a motion to dismiss an action pursuant to Rule

 12(b)(6) a court must determine whether it is plausible that the factual allegations in the

 complaint are enough to raise a right to relief above the speculative level.’” Monroe v. City of

 Charlottesville, 579 F.3d 380, 386 (4th Cir. 2009) (quoting Andrew v. Clark, 561 F.3d 261, 266

 (4th Cir. 2009)).

        Given the abundance of exhibits attached to the various briefs in this matter, the court

 notes that it may consider some of these documents without turning the proceeding into a

 summary judgment analysis. “Generally, when a defendant moves to dismiss a complaint

 under Rule 12(b)(6), courts are limited to considering the sufficiency of the allegations set

 forth in the complaint and the ‘documents attached or incorporated into the complaint.’” Zak

 v. Chelsea Therapeutics Int’l Ltd, 780 F.3d 597, 606 (4th Cir. 2015) (quoting E.I. du Pont de


                                                4
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 5 of 20 Pageid#: 245




 Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 448 (4th Cir. 2011)). However, the court

 may take judicial notice of certain publicly available records. Brown v. Ocwen Loan Servicing,

 LLC, No. CIV. PJM 14-3454, 2015 WL 5008763, at *1 (D. Md. Aug. 20, 2015), aff’d, 639 F.

 App’x 200 (4th Cir. 2016) (citations omitted) (“A court may take judicial notice of docket

 entries, pleadings and papers in other cases without converting a motion to dismiss into a

 motion for summary judgment.”). Further, the court may consider documents outside of the

 amended complaint if they are “integral to the Complaint” and there is no dispute regarding

 their authenticity. Goines v. Valley Comm. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016). A

 document is “integral to the Complaint” where the Complaint “relies heavily upon its terms

 and effect. . . .” Id. (quoting Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002)).

                                               III.

        First, MRA argues that Laporte’s FDCPA claims fail as a matter of law. ECF No. 26,

 at 9. Laporte alleges violations of 15 U.S.C. §§ 1692e, 1692e(2)(A), 1692e(4), 1692f, and

 1692f(1).

        The FDCPA seeks “to eliminate abusive debt collection practices by debt collectors.”

 15 U.S.C. § 1692e. The Act “is a strict liability statute and a consumer only has to prove one

 violation to trigger liability.” Akalwadi v. Risk Mgmt. Alts., Inc., 336 F. Supp. 2d 492, 500 (D.

 Md. 2004). To succeed on a FDCPA claim, a plaintiff must demonstrate that “(1) the plaintiff

 has been the object of collection activity arising from consumer debt, (2) the defendant is a

 debt collector as defined by the FDCPA, and (3) the defendant has engaged in an act or

 omission prohibited by the FDCPA.” Stewart v. Bierman, 859 F. Supp. 2d 754, 759–60 (D.

 Md. 2012) (internal citations omitted). Neither party contests whether Laporte is a “consumer”


                                                5
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 6 of 20 Pageid#: 246




 within the meaning of the statute or that MRA is a “debt collector” within the meaning of the

 statute. The parties dispute whether MRA violated §§ 1692e & 1692f of the FDCPA.

                                               A.

         Laporte alleges multiple instances of misrepresentation by MRA in the course of its

 debt collection activities. First, she argues that MRA’s February 19 email induced her to pay a

 certain amount through deceptive communications or means. Second, she argues the Writ of

 Garnishment MRA served, and failed to retract, falsely represented the status of her debt

 obligations. The merits of each claim are discussed below.

         Section 1692e of the FDCPA prohibits a “debt collector” from using “any false,

 deceptive, or misleading representation or means in connection with the collection of any

 debt.” 15 U.S.C. § 1692(e). This section of the FDCPA provides a non-exhaustive list of

 “conduct” that falls within this general prohibition. Id. § 1692e(1)–(16). “The Fourth Circuit

 has adopted the ‘least sophisticated consumer’ standard to determine if a Section 1692e

 violation has occurred,” meaning a misrepresentation is actionable so long as it would mislead

 the “least sophisticated consumer.” Stewart v. Bierman, 859 F. Supp. 2d 754, 761 (D. Md.

 2012) (citing Chaudhry v. Gallerizzo, 174 F.3d 394 (4th Cir. 1999)). Under the “least

 sophisticated consumer” standard, “a statement is false or misleading if ‘it can be reasonably

 read to have two or more meanings, one of which is inaccurate.’” Goodrow v. Friedman &

 MacFadyen, P.A., 788 F. Supp. 2d 464, 472 (E.D. Va. 2011) (quoting Brown v. Card Serv. Ctr.,

 464 F.3d 450, 455 (3d Cir.2006) (citation omitted)). But see Kirkpatrick v. TJ Servs., Inc., 379

 F. Supp. 3d 539., 541–42 (E.D. Va. 2019) (stating that the “Fourth Circuit has not opined on

 this issue.”).


                                                6
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 7 of 20 Pageid#: 247




        A misstatement must be material to sustain a claim under 15 U.S.C. § 1692e. Conteh

 v. Shamrock Cmty. Ass’n, Inc., 648 F. App’x 377, 379 (4th Cir. 2016). Misleading statements

 are actionable when they influence a consumer’s decision about “how to respond to the efforts

 to collect the debt.” Powell v. Palisades Acquisition XVI, LLC, 782 F.3d 119, 127 (4th Cir.

 2014). “[T]he misstatement must have the potential to “frustrate [the least sophisticated]

 consumer’s ability to intelligently choose his or her response,” Elyazidi v. SunTrust Bank, 780

 F.3d 227, 234 (4th Cir. 2015) (internal quotation marks omitted), or must be the type of

 misstatement that “would have been important to the consumer in deciding how to respond to

 efforts to collect the debt,” Powell v. Palisades Acquisition XVI, LLC, 782 F.3d 119, 126 (4th

 Cir. 2014) (emphasis in original).

        Laporte’s first theory of misrepresentation alleges that the February 19 email procured

 her payment through deceptive means in violation of § 1692e. Though it is unclear which

 portions of § 1692e that Laporte alleges were violated by the email, her claim appears to be

 grounded in § 1692e (10), which prohibits “[t]he use of any false representation or deceptive

 means to collect or attempt to collect any debt or to obtain information concerning a

 consumer.” 15 U.S.C. § 1692e(10). In the letter, a Client Services Representative from MRA

 stated: “Upon receipt of $1,663.66 in this office on or before February 22, 2019, you will be

 released from further obligation in the above-referenced matter, and your account will be

 marked as paid in full.” Am. Compl., ECF No. 20-1. Laporte claims the letter induced her

 payment by implying that if she paid the amount requested by the deadline provided, she

 would not have to make any future payments on this debt. Her interpretation hinges heavily




                                               7
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 8 of 20 Pageid#: 248




 on the phrase “upon receipt,” arguing that the language can reasonably be interpreted to mean

 immediately after receiving the payment solicited. ECF No. 30, at 2.

        MRA claims there was no misrepresentation both because (1) it complied with all

 representations in the letter, and because (2) a statement about future conduct is not actionable

 under the FDCPA. First, MRA claims it was true to its word in releasing Laporte from her

 debt obligations after receiving her payment. It argues that the letter did not specify when it

 would file the Notice of Satisfaction with the state court and that in the absence of a specific

 timeline, its only duty was to comply with Virginia law, which provides a party with 30 days to

 file a satisfaction of judgment. ECF No. 26, at 12; See Va. Code Ann. § 8.01-454; id. § 16.2-

 94.01. Further, MRA argues “neither the phrase ‘upon receipt’ nor the rest of the February 19

 email can be found to be deceptive or false, as neither are speaking to a currently existing fact

 or condition.” ECF No. 35, at 5. MRA relies on state tort law to suggest that,

 misrepresentation claims under the FDCPA are like fraud claims in that they cannot be

 predicated on statements regarding future conduct. Id.

        In so arguing, the court finds that MRA conflates its administrative duties under state

 law with its legal obligations under the FDCPA. The question is not whether MRA complied

 with Virginia law, but rather whether MRA made a statement with the capacity to mislead the

 least sophisticated consumer in a way that impacts their ability to respond to the collection

 activity. “The basic purpose of the least-sophisticated-consumer standard is to ensure that the

 FDCPA protects all consumers, the gullible as well as the shrewd.” United States v. Nat’l Fin.

 Servs., Inc., 98 F.3d 131, 136 (4th Cir. 1996). “[T]he test is the capacity of the statement to

 mislead; evidence of actual deception is unnecessary.” Id. at 139. The court disagrees with


                                                8
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 9 of 20 Pageid#: 249




 MRA’s contention that Laporte raises an “unreasonable,” “bizarre or idiosyncratic”

 interpretation of the email. ECF No. 35, at 8. The least sophisticated consumer could certainly

 read a promise to release a debtor from obligations “upon receipt” of payment to mean they

 will not be subject to future collection activities. MRA had initiated a wage garnishment

 process prior to sending the February 19 email, knew that Laporte’s wages had not yet been

 garnished and that she was therefore unaware of the process, and was familiar with Virginia

 state’s 30-day requirement to file a Notice of Satisfaction on a paid debt. Rather than clearly

 communicate what Laporte should expect after paying the requested amount, it elected to use

 a vague phrase that could lead the least sophisticated consumer to believe they would wipe

 their hands of a debt upon payment. “It is unlikely that a law firm that specializes in

 collection…work made its election inadvertently.” Fariasantos v. Rosenberg & Assocs., LLC,

 2 F. Supp. 3d 813, 822 (E.D. Va. 2014). The court finds the email, in its representations and

 omissions, to be deceptive.

        MRA’s deception was material, because it could “could objectively affect the least

 sophisticated consumer’s decisionmaking.” Powell v. Palisades Acquisition XVI, LLC, 782

 F.3d 119, 126 (4th Cir. 2014). “[T]he inquiry is not whether the least sophisticated consumer

 would have acted differently…. Instead, it is whether the information would have been

 important to the consumer in deciding how to respond to efforts to collect the debt.” Id. at

 127. Courts in this circuit have found that the omission of a material fact of which “[o]nly the

 rarest consumer-debtor” would be aware, such as the risk of losing the protection of the statute

 of limitations in accepting the terms of a debt settlement, can constitute deception. See e.g.

 Jennings v. Dynamic Recovery Sols. LLC, No. GJH-19-1895, 2020 WL 949949, at *5 (D. Md.


                                                9
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 10 of 20 Pageid#: 250




  Feb. 27, 2020); Alston v. Midland Credit Mgmt., Inc., Case No. 8:18–cv–14–AMQ, 2018 WL

  3309725, at *3 (D.S.C. July 3, 2018). MRA did not disclose the material fact that it had

  instigated the wage garnishment process, information that could have impacted Laporte’s

  response to the email based on her personal financial situation. Laporte relied on the phrase

  “upon receipt” and the absence of information about wage garnishment in deciding to comply

  with the debt repayment terms offered.

         The court further finds MRA’s argument that statements about future conduct cannot

  constitute misrepresentations under the FDCPA to be wholly inaccurate. Courts have regularly

  found conditional statements regarding future conduct to amount to deceptive representations

  under the FDCPA. See e.g., Russell v. Absolute Collection Servs., Inc., 763 F.3d 385, 395–96

  (4th Cir. 2014) (affirming a district court’s finding that a dunning letter which threatened to

  communicate “credit information which is known or which should be known to be false,”

  engaged in a “deceptive means to collect or attempt to collect any debt,” in violation of

  §1692e(10)); United States v. Nat’l Fin. Servs., Inc., 98 F.3d 131, 136 (4th Cir. 1996) (holding

  ““YOUR ACCOUNT WILL BE TRANSFERRED TO AN ATTORNEY IF IT IS

  UNPAID AFTER THE DEADLINE DATE,” grounds for misrepresentation); Morgan v.

  Credit Adjustment Bd., Inc., 999 F. Supp. 803, 807 (E.D. Va. 1998) (finding

  “*IMPORTANT—to stop further action, pay your account in full to this office” could be

  seen as threatening legal action and could create a “false sense of urgency”); Biber v. Pioneer

  Credit Recovery, Inc., 229 F. Supp. 3d 457, 469 (E.D. Va. 2017) (“Biber has plausibly alleged

  that the Letter falsely, deceptively, or misleadingly represents that debt collection through

  garnishment was imminent, whereas, in reality, garnishment could not occur until after Pioneer


                                                10
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 11 of 20 Pageid#: 251




  had provided Biber the requisite notice of debtor rights and initiated garnishment

  proceedings.”). Notably, the very fact that collectors use these conditional statements to

  induce prompt payment by the consumer is what makes them potentially deceptive.

         MRA argues that even if it agreed that a statement about future conduct could

  constitute a misrepresentation under the FDCPA, that such a statement must be demonstrably

  false at the time it was made to be actionable. It claims the February 19 email “is not capable

  of being false, deceptive, or misleading unless it was alleged, and could be shown, that MRA

  had no intent to perform when it made the statement.” ECF No. 37, at 6-7. However, the very

  nature of a threat is that its performance is possible, not certain. Further, it is immaterial under

  § 1692e whether MRA intended to deceive. Warren v. Sessoms & Rogers, P.A., 676 F.3d 365,

  375 (4th Cir. 2012) (“[T]he FDCPA ‘imposes liability without proof of an intentional

  violation.’” (quoting Allen ex rel. Martin v. LaSalle Bank, N.A., 629 F.3d 364, 368 (3d

  Cir.2011))). An implausible statement can be deceptive even if it contains a kernel of truth.

  Fariasantos v. Rosenberg & Assocs., LLC, 2 F. Supp. 3d 813, 821–22 (E.D. Va. 2014) (“[A]n

  implausible indication that a lawsuit will or could be filed is plausibly deceptive and has the

  capacity to mislead in such a way that would affect a consumer’s ability to make intelligent

  decisions with respect to the alleged debt.”). Though it is technically possible that MRA could

  have filed the Notice of Satisfaction immediately after payment, the alleged facts that Laporte’s

  wages were garnished and that they continued to be garnished even after she called to contest

  the collection make such an interpretation implausible and therefore deceptive.

         Laporte’s second theory of misrepresentation alleges that MRA violated § 1692e(2)(A),

  which prohibits false representation of “the character, amount, or legal status of any debt,”


                                                  11
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 12 of 20 Pageid#: 252




  and § 1692e(4), which prohibits the representation that nonpayment will result in actions such

  as wage garnishment unless such action is lawful and the debt collector intends to take such

  action, in serving a Writ of Garnishment on Laporte’s employer and failing to retract it after

  she satisfied her debt fully. 15 U.S.C. §§ 1692e(2)(A), 1692e(4). Laporte asserts her employer

  was served with the writ on or around February 26, 2019, after MRA received Laporte’s

  payment in satisfaction of her debt. She claims that from the time she satisfied her debt until

  the time garnishment was stopped, the writ constitutes a continued misrepresentation of both

  the status of her debt obligation and the legality of the garnishment.

         MRA argues that it filed its suggestion of garnishment before she satisfied her debt,

  that it never filed for a second garnishment action, and that it had no duty to notify state court

  that the debt had been satisfied earlier than dictated by Virginia law. ECF No. 35, at 12-14.

         The court finds that the Writ of Garnishment does not constitute a violation of §

  1692e(4), because it is not a communication threatening the use of garnishment in the event

  of nonpayment, but rather a notice indicating garnishment processes have started due to

  nonpayment. To the extent that the writ implies the existence of a prior representation

  threatening garnishment, the statement would not have been false. Moffitt v. Asset Mgmt. W.

  18, LLC, No. PWG-14-3975, 2015 WL 6715241, at *4 (D. Md. Nov. 2, 2015) (finding that a

  foreclosure sale related to the collection of a debt did not violate §1692e(4) because the

  foreclosure sale actually occurred, establishing the truth of the threat). The court finds

  §1692e(4) inapplicable to this representation under the plain language of the statute.

         Regardless, the court finds, taking Laporte’s factual allegations as true, the Writ of

  Garnishment served on Laporte’s employer plainly misrepresented the status of her debt in


                                                 12
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 13 of 20 Pageid#: 253




  violation of § 1692e(2)(A). There are insufficient facts alleged to determine when Laporte’s

  employer received the Writ of Garnishment from the state court clerk. However, by the time

  Laporte’s employer communicated that her wages would be garnished on February 26, 2019,

  the debt had been satisfied and so the representations in the writ had been rendered false.

  Russell v. Absolute Collection Servs., Inc., 763 F.3d 385, 395 (4th Cir. 2014) (affirming

  judgment for plaintiff where statement that debt had not been satisfied was false on face and,

  thus, misrepresented character, amount, and legal status of debt). Attempts to collect on debts

  that have been settled, Yarney v. Ocwen Loan Servicing, LLC, 929 F. Supp. 2d 569, 576 (W.D.

  Va. 2013), or to collect on debts from the non-debtor, Vitullo v. Mancini, 684 F. Supp. 2d

  747, 758 (E.D.Va.2010), can also constitute deception. From February 20, 2019, when Laporte

  satisfied her debt, until March 11, 2019, when the wage garnishment was released, Laporte’s

  employer was in possession of a writ reflecting false representations about the status of

  Laporte’s debt. ECF Nos. 26-7, 26-8.

         The alleged misrepresentation in the Writ of Garnishment was material even if Laporte

  was aware she had satisfied her debt. As discussed above, the FDCPA prohibits statements

  that have the capacity to mislead in ways that frustrate intelligent decision making and the

  plaintiff need not show actual reliance to survive a motion to dismiss. Neild v. Wolpoff &

  Abramson, LLP, 453 F. Supp. 2d 918, 923 (E.D. Va.2006) (finding that a consumer who knew

  she had fully satisfied her debt could have been materially misled by a representation claiming

  she still owed on her debt). “[T]he least sophisticated consumer who previously believed that

  she had paid her debt in full could… be led to realize that she did indeed have a debt

  outstanding.” Powell v. Palisades Acquisition XVI, LLC, 782 F.3d 119, 127 (4th Cir. 2014);


                                                13
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 14 of 20 Pageid#: 254




  See also Yarney v. Ocwen Loan Servicing, LLC, 929 F. Supp. 2d 569, 578 (W.D. Va. 2013).

  Laporte stated she was first surprised by the notice from her employer that her wages were to

  be garnished despite believing that she had been released of her debt obligation when MRA

  received her cashier’s check on February 20, 2019. She claims she promptly communicated

  her concern to MRA, challenging the collection attempt. She was surprised again when her

  wages were actually garnished twice, despite being assured on the phone that her debt was

  satisfied and that MRA would be filing a Notice of Satisfaction. The inconsistent

  representations are enough to cast doubt in the mind of the least sophisticated consumer.

         The crux of this claim’s viability rests on whether MRA’s failure to halt the garnishment

  constitutes a communication that can be challenged under the FDCPA. First, it is important

  to note that parties can challenge acts as well as omissions under the FDCPA. Stewart v.

  Bierman, 859 F. Supp. 2d 754, 759–60 (D. Md. 2012). Therefore, Laporte can challenge MRA’s

  failure to file a Notice of Satisfaction to halt the wage garnishment. Second, under the FDCPA,

  “communication” is defined as “the conveying of information regarding a debt directly or

  indirectly to any person through any medium.” 15 U.S.C. § 1692a(2). For the purpose of this

  analysis, the court finds that MRA communicated the status and amount of Laporte’s debt to

  her employer via the state court clerk and the garnishment process. Conteh v. Shamrock Cmty.

  Ass’n, Inc., 648 F. App’x 377, 379–80 (4th Cir. 2016) (finding that a consumer can challenge

  representations made in a writ of execution that a collector files in court as a communication

  under the FDCPA, because, despite operating through an intermediary, it is intended to impact

  the consumer). Third, the communication need not be part of an “express demand for

  payment or even as part of an action designed to induce the debtor to pay,” as long as it is


                                                14
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 15 of 20 Pageid#: 255




  somewhat connected with the collection of any debt. Powell v. Palisades Acquisition XVI,

  LLC, 782 F.3d 119, 123 (4th Cir. 2014). MRA’s contention that its delay in filing the Notice

  of Satisfaction was not born of a desire to collect double payment does not take the omission

  out of the ambit of the FDCPA. The writ’s inception is connected to MRA’s attempts to

  collect Laporte’s debt. Taken together, the court finds the failure to retract the Writ of

  Garnishment within a reasonable time after Laporte’s debt was satisfied ─ and certainly after

  Laporte called MRA to complain about it ─ can constitute an ongoing misrepresentation by

  MRA to Laporte’s employer.

         For the aforementioned reasons, Laporte’s claims under §§ 1692e, 1692e(10), and

  1692e(2)(A) may proceed and MRA’s motion to dismiss them is denied. Laporte’s claim under

  § 1692e(4) is dismissed, as the Writ of Garnishment does not threaten garnishment upon

  nonpayment; it merely notices garnishment has begun.

                                               B.

         Laporte further argues that even if the February 19 email verbiage and Writ of

  Garnishment do not amount to misrepresentations under the FDCPA, that MRA can still be

  held accountable under 15 U.S.C. § 1692f. Section 1692f prohibits debt collectors from using

  “unfair or unconscionable means to collect any debt,” 15 U.S.C. § 1692f, and allows courts to

  sanction conduct that the FDCPA does not directly address. Price-Richardson v. DCN

  Holdings, Inc., No. CV MJG-17-2038, 2018 WL 902167 at *8 (D. Md. Feb. 15, 2018).

  Congress did not define “unfair or unconscionable” but did provide a non-exhaustive list of

  examples. “Relying on the plain meaning of the statute’s terms, courts have considered an

  action unfair where it is ‘marked by injustice, partiality, or deception,’ and unconscionable


                                               15
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 16 of 20 Pageid#: 256




  when it is ‘unscrupulous,’ ‘show[s] no regard for conscience,’ or ‘affront[s] the sense of justice,

  decency, or reasonableness.’” Penn v. Cumberland, 883 F. Supp. 2d 581, 593 (E.D. Va. 2012)

  (quoting LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1200 (11th Cir.2010) (citations

  omitted)). “However, courts have limited § 1692f’s prohibitive reach to conduct that is

  ‘separate and distinct’ from other alleged FDCPA violations.” 2018 WL 902167 at *8

  (collecting cases). Courts routinely dismiss § 1692f claims where the plaintiff “does not allege

  any conduct in [a § 1692f claim] separate from the conduct that forms the basis of the § 1692e

  claims.” Penn, 883 F. Supp. 2d at 594. Specifically, to survive a motion to dismiss, Laporte

  must allege facts unique to her § 1692f claim. Biber v. Pioneer Credit Recovery, Inc., 229 F.

  Supp. 3d 457, 474 (E.D. Va. 2017).

         Where Laporte’s claims under 15 U.S.C. §1692e focus on MRA’s obligations arising

  out of its communications to her and to her employer, Laporte’s claims under 15 U.S.C. §1692f

  arise out of MRA’s alleged attempt to collect on her debt twice. Laporte cannot rely on facts

  related to the February 19 email or the representations made in the Writ of Garnishment

  served on her employer to survive this claim as they are integral to her §1692e claims and

  thereby redundant. However, the FDCPA prohibits “[t]he collection of any amount (including

  any interest, fee, charge, or expense incidental to the principal obligation) unless such amount

  is expressly authorized by the agreement creating the debt or permitted by law. 15 U.S.C.A. §

  1692f(1). Laporte’s § 1692f claim, alleging MRA twice collected on a debt that no longer

  existed, is sufficiently separate from her § 1692e misrepresentation claims to be actionable.

  Section 1692a defines a “debt collector” as “any person who uses any instrumentality of

  interstate commerce…to collect, directly or indirectly, debts owed or due or asserted to be


                                                  16
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 17 of 20 Pageid#: 257




  owed or due another.” 15 U.S.C.A. § 1692a(6). The plain language of the statute suggests that

  a party can “collect” through the use of an instrumentality indirectly. Laporte has alleged that

  MRA intended to collect on her debt through the wage garnishment process and did actually

  collect on her debt twice before the garnishment stopped. The court finds sufficient grounds

  on which to conclude that, at least until the garnishment is stopped by the state court on March

  11, the funds collected through garnishment were held by the clerk of the court on behalf of

  MRA. She further alleges that these two collections occurred after MRA had received her

  check in satisfaction of her debt. Laporte sufficiently pleads a claim of unconscionable

  collection of an amount not authorized by law under § 1692f.

                                                IV.

         Laporte also pursues an “abuse of process” claim against MRA, pursuant to Virginia

  state law, for allegedly improperly using the state process of “wage garnishment.” To sustain

  an action for abuse of process a Plaintiff must establish “(1) the existence of an ulterior

  purpose; and (2) an act in the use of the process not property in the regular prosecution of the

  proceedings.” Donohue Const. Co., Inc. v. Mount Vernon Assocs., 235 Va. 531, 539, 369

  S.E.2d 858, 862 (1988) (citing Mullins v. Sanders, 189 Va. 624, 633, 54 S.E.2d 116, 121 (1949).

  An action for abuse of process “lies for the improper use of process after it has been issued.”

  Glidewell v. Murray- Lacy & Co., 124 Va. 563, 570, 98 S.E. 665, 668 (1919). By contrast, the

  “legitimate use of process to its authorized conclusion, even when carried out with bad

  intention, is not a malicious abuse of that process.” Donohue, 235 Va. at 540, 369 S.E.2d at

  862.




                                                17
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 18 of 20 Pageid#: 258




         Laporte contends that MRA perversely used the wage garnishment to double collect

  on her debt. Am. Compl., ECF No. 20, at 8. She claims they had actual knowledge that her

  debt had been satisfied and had caused a Writ of Garnishment to be served on her employer

  anyway. Id. Abuse of process, however, cannot implicate unauthorized actions, such as

  attempting to garnish wages to fulfill an already satisfied debt, unless the unauthorized action

  was accompanied by an ulterior motive for which the process was not intended. Bohannon v.

  LVNV Funding, LLC, No. 3:14-cv-354, 2015 WL 893362 *5 (E.D. Va. March 2, 2015)

  (“Abuse of process does not lie for meritless claims, but only for the perverse use of legal

  process.”). Under Virginia law, a judgment creditor may institute a garnishment proceeding

  “in which the judgment creditor enforces the ‘lien of his execution’ against property or

  contractual rights of the judgment debtor which are in the hands of a third person, the

  garnishee.” Marcus, Santoro & Kozak, P.C. v. Hung-Lin Wu, 274 Va. 743, 754, 652 S.E.2d

  777, 783 (2007) (quoting U.S. v. Harkins Builders, Inc.¸ 45 F.3d 830, 833 (4th Cir. 1995); see

  also Va. Code § 8.01-511. MRA initiated the process for wage garnishment for the purposes

  envisioned by the statute – to secure a means by which it may collect on its outstanding debt.

         Unlike in her FDCPA claims, here Laporte must sufficiently plead MRA had ulterior

  motives. Triangle Auto Auction, Inc. v. Cash, 238 Va. 183, 184, 380 S.E.2d 649, 650 (1989)

  (“Abuse of process involves the wrongful use of process after it has been issued.”); see also

  Vuyyuru v. Jadhav, 3:10cv173, 2011 WL 1483725, at *13 (E.D.Va. Apr. 19, 2011) (“A plaintiff

  must be served with some form of process—such as a summons, writ, subpoena, or notice of

  deposition—in order to claim the process was abused.”) (citing Donohoe Constr. Co., Inc.,

  235 Va. at 539, 369 S.E.2d at 862–63); Mullins v. Sanders, 189 Va. at 633, 54 S.E.2d at 121–


                                                18
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 19 of 20 Pageid#: 259




  22 (Va.1949))). In Mullins, the court found sufficient evidence of an abuse of process claim

  when a jury could find that “in instigating the arrest of [Mullins], [the officer] was prompted

  by an ‘ulterior motive,’” which was the collection of a personal debt owed. 189 Va. at 635, 54

  S.E.2d at 122. The court finds the claim that MRA instigated a second garnishment process

  after receiving the debt payment is pure speculation and finds no other support for the

  allegation that MRA intended to collect the debt twice. In fact, this court takes judicial notice

  of records MRA has procured demonstrating that it had filed for wage garnishment a month

  prior to receiving payment from Laporte. ECF No. 26, at 17.

         In addition to insufficiently pleading ulterior motive in using a process, Laporte has

  not shown subsequent abuse. Even assuming arguendo that MRA served a second Writ of

  Garnishment after receiving payment on the debt, the court finds there was no abuse after its

  issuance. Lucas v. Henrico Cty. Sch. Bd., No. 3:11CV5, 2012 WL 1665428, at *7 (E.D. Va.

  Apr. 12, 2012), report and recommendation adopted in part, rejected in part, No. 3:11CV5,

  2012 WL 1665427 (E.D. Va. May 11, 2012) (“Even assuming Lucas has sufficiently alleged

  the existence of an ulterior purpose, her Complaint is devoid of any allegations that

  Defendants wrongfully used process after its issuance.”). Laporte does not allege that the wage

  garnishment action was used to strongarm or extort her. Donohoe Constr. Co., 369 S.E.2d at

  862. Nor does she allege that MRA successfully received payment on her debt twice, but rather

  that she was forced to pay twice. See Am. Compl., ECF No. 20. The court takes judicial notice

  of court records showing that the funds were returned to Laporte by the clerk of the state

  court. ECF Nos. 26-7, 26-8. Additionally, the court notes that MRA filed a Garnishment




                                                 19
Case 5:19-cv-00073-MFU-JCH Document 39 Filed 05/29/20 Page 20 of 20 Pageid#: 260




  Disposition on March 8, 2019, and a Notice of Satisfaction on March 18, 2019, militating

  against any allegation of ulterior motive. ECF Nos. 26-5, 26-6.

         Although the permissibility of timing of these filings are at issue in this case, the

  question of abuse is not. “Even viewing the allegations in the light most favorable to Plaintiff,

  Defendants used the processes as contemplated by law and demonstrated no ulterior motive.

  Here, Plaintiff has a complaint with the use of the process as applied to [her] case but not with

  any abuse of process.” Ellis v. Palisades Acquisition XVI LLC, No. CV JKB-18-03931, 2019

  WL 3387779, at *8 (D. Md. July 26, 2019); see Keys v. Chrysler Credit Corp., 494 A.2d 200,

  207 (Md. 1985) (holding, where plaintiff suffered attachment of wages by Writ of Garnishment

  for a debt she had already satisfied, plaintiff had a proper complaint with the issuance of

  process but not with the abuse of process). Accordingly, the abuse of process claim is

  insufficiently pled and must be dismissed.

                                                 V.

         For the reasons set forth above, the court will GRANT in part and DENY in part

  MRA’s motion to dismiss the amended complaint for failure to state a claim. This case will

  proceed on Count One of the amended complaint’s FDCPA claims, but Count Two’s abuse

  of process claim is dismissed.

  It is so ORDERED.

                                               ENTERED: May 28, 2020
                                                                       Digitally signed by Michael F. Urbanski
                                                                       DN: cn=Michael F. Urbanski, o=Western District
                                                                       of Virginia, ou=United States District Court,
                                                                       email=mikeu@vawd.uscourts.gov, c=US
                                                                       Date: 2020.05.28 09:46:29 -04'00'
                                               ____________________________________
                                               Michael F. Urbanski
                                               Chief United States District Judge


                                                 20
